IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                  No. 78270-3-I
                                Respondent,
                                                  DIVISION ONE
               V.
                                                  UNPUBLISHED OPINION
 JALAN SAECHAO VELEZ,

                                   Appellant.     FILED: September 16, 2019


       CHUN, J.   —   A jury convicted Jalan Saechao Velez of defrauding a public

utility in the first degree. On appeal, Velez claims that the trial court erred by

permitting proof of his age, an essential element of the conviction, through

inadmissible hearsay. We agree and reverse.

                                   BACKGROUND
       On March 4, 2016, police served a search warrant at Velez’s residence,

suspecting the residents used the home to grow marijuana and defraud a public

utility. The two persons at the residence, including Velez, complied with the

search. The police detained both persons during the search. Detective Jarrod

Seth asked where he could find Velez’s identification, and Velez directed him to

his bedroom down the hall. Detective Seth found Velez’s Washington State

identification card (ID card) in a wallet and asked if the address on the ID card

was current. Velez responded that it was not. The ID card indicated that Velez
No. 78270-3-1/2


was 19 years old. Police arrested and charged Velez with defrauding a public

utility in the first degree.

       At trial, the State offered an uncertified copy of Velez’s ID card. Velez’s

trial counsel objected to its introduction on the bases of hearsay and the best

evidence rule. The trial court overruled the objections. Detective Seth then

examined the uncertified copy of the ID card and testified as to its accuracy to

the jury. The ID card constituted the sole proof of Velez’s age. The jury later

convicted Velez of defrauding a public utility in the first degree.

                                     ANALYSIS
       In charging Velez with defrauding a public utility in the first degree, the

State alleged that he tampered with a utility service in furtherance of the unlawful

manufacture of marijuana in violation of former RCW 69.50.4013(4) (2015), as

proscribed by RCW9A.61.030. Former RCW 69.50.4013(4) (2015) prohibited

individuals under the age of 21 from possessing, manufacturing, selling, or

distributing marijuana. Without proof of Velez’s age, he could not be convicted of

violating former RCW 69.50.4013(4) (2015).

       On hearsay grounds, Velez argues that the trial court erred by admitting

the uncertified copy of his ID card. In response, the State offers three theories:

(1) Velez did not adequately preserve the hearsay objection, (2) the trial court

could have properly admitted the uncertified copy of the ID card as an adoptive

admission, and (3) the police officer who testified to the identifying information on




                                          2
 No. 78270-3-1/3


 the ID card served a qualified witness for the purposes of the business records

 exception. We agree with Velez.

    A. Adequacy of Objection

        The State argues that Velez insufficiently objected to admission of the

uncertified copy of his ID card, such that he did not preserve the issue for appeal.

We disagree.

        Evidentiary objections must be timely and state the specific grounds for

exception. ER 103(a)(1). “An objection which does not specify the particular

ground upon which it is based is insufficient to preserve the question for

appellate review.” State v. Guloy, 104 Wn.2d 412, 422, 705 P.2d 1182 (1985).

       Velez specifically objected to the uncertified copy of the ID card as

hearsay. Velez’s trial counsel stated as follows: “[The ID card] is hearsay,

because it’s an out-of-court statement given for the truth of the matter asserted.”

Because Velez specified the grounds for his objection, we conclude he preserved

the issue for appeal.

       The State further argues that Velez did not preserve the issue for appeal

because he did not renew his hearsay objection when Detective Seth later

testified at trial as to Velez’s age. The State offers no authority for its contention

that the objection needed to be renewed. Velez’s trial counsel had no such

obligation: “If the trial court has made a definite, final ruling, on the record, the

parties should be entitled to rely on that ruling without again raising objections

during trial.” State v. Koloske, 100 Wn.2d 889, 896, 676 P.2d 456 (1984)

(overruled on other grounds by State v. Brown, 111 Wn.2d 124, 761 P.2d 588


                                           3
 No. 78270-3-1/4


(1988)); Robert H. Aronson, The Law of Evidence in Washington         § 103.05[2] (4th
ed. 2012).

          Because Velez preserved the issue for appeal, we next consider the

merits.

    B. Hearsay

          Velez argues that the information contained in the uncertified copy of the

ID card constitutes inadmissible hearsay. The State argues otherwise, claiming

Velez adoptively admitted the factual assertions on the ID card through his

possession of it. We agree with Velez.

           Hearsay is an out-of-court statement “offered in evidence to prove the

truth of the matter asserted.” ER 801 (c). A court may not admit hearsay

evidence unless allowed by Washington Rules of Evidence, other court rules, or

statute. ER 802. If a party offers a statement of which the opposing party has

manifested an adoption or belief in its truth, the statement is not hearsay.

ER 801(d)(2)(ii).

       We typically review evidentiary rulings for abuse of discretion. State v

Pirtle, 127 Wn.2d 628, 648, 904 P.2d 245 (1995). A trial court abuses its

discretion when its “decision is manifestly unreasonable or [is] based on

untenable grounds.” State v. Brown, 132 Wn.2d 529, 572, 940 P.2d 546 (1997).

      The State offered the uncertified copy of the ID card for the truth of the

matter asserted. The copy included a statement of Velez’s date of birth, and the

State offered it to prove Velez’s age. The uncertified copy of the ID card was

hearsay.


                                           4
 No. 78270-3-1/5


         The State appears to propose that we hold that simple possession of an

 identification card qualifies as an adoptive admission of the statements contained

 on the card. We decline to do so.

         Even under the non-Washington authorities cited by the State, the

 uncertified copy of the ID card constitutes inadmissible hearsay. The State cites

the “possession plus” test, established by U.S. v. Ospina, 739 F.2d 448, 451 (9th

Cir. 1 984),1 to support their argument that Velez’s possession of the ID card

constitutes an adoptive admission of the ID card’s contents. The test provides

that a party who possesses a document, plus acts on or uses the document in

some way, adoptively admits the contents of the document. Transbay Auto

Serv., Inc. v. Chevron USA Inc., 807 F.3d 1113, 1119-1120 (9th Cir. 2015).

Transbay Auto Service explains how the “possession plus” test was applied in

Ospina:
        In Ospina, as evidence of the defendant’s participation in a drug
        conspiracy, the government sought to introduce two business cards
        with notations written on the back with the location of the drug
        transfer and the address of his co-conspirator’s hotel. [Ospina, 739
        F.2d] at 451. [The court] held these business cards admissible [as
        adoptive admissions] not only because they were in the defendant’s
        possession, but because “[the defendant] acted on the information
        written on the cards when he traveled to the address written there to
        pick up cocaine.”
Transbay Auto Serv., Inc., 807 F.3d at 1119 (quoting Ospina, 739 F.2d at 451).

Offering a document in response to a request for information of the sort

contained in the document may also satisfy “possession plus.” Transbay Auto


         Ospina does not call its test “possession plus,” but other cases do so. See, e.g.,
Transbay Auto Serv., Inc. v. Chevron, 807 F.3d 1113, 1119 (9th Cir. 2015); U.S. v. Pulido
Jacobo, 377 F.3d 1124, 1132 (10th Cir. 2004).


                                                5
 No. 78270-3-1/6


 Serv., Inc., 807 F.3d at 1120 (citing White Indus., Inc. v. Cessna Aircraft Co., 611

 F. Supp. 1049, 1062-1063 (W.D.Mo. 1985)).

       Under the foregoing standard, if Velez offered his ID card as a means of

identifying himself to his arresting officers, then a trial court might have properly

concluded the State satisfied the “possession plus” test. But on the record

before us, we cannot conclude that Velez did so. Detective Seth authored a

narrative regarding the case, which mentioned Velez’s actions with respect to his

ID card. The assertions therein do not establish that Velez offered the ID card as

a means of identifying himself, but only that he told the detective the location of

his ID card when asked. At trial, Detective Seth testified as follows regarding this

exchange with Velez:
       [State]: And where did the ID come from?
       [Detective Seth]: From a wallet in Mr. Velez’s bedroom.
       [State]: Okay.
       [Detective Seth]: After I asked him where his ID was.
This testimony also does not establish that Velez offered his ID card as a means

of identifying himself. The State does not point to anything else in the record to

support their position. Hence, even under the “possession plus” test, Velez’s

conduct with respect to his ID card does not constitute an adoptive admission of

the ID card’s contents.

   C. Business Records Exception: Qualified Witness

      The State argues that, regardless of the hearsay issue, under the

business records exception, the court properly admitted the ID card. We

disagree.


                                          6
 No. 78270-3-1/7


        The State argues that under State v. Iverson, 126 Wn. App. 329, 339, 108

P.3d 799 (2005), police officers constitute “qualified witnesses” to testify about

Washington State identification cards as business records under ROW 5.45.020.

Iverson is inapposite.

       A witness is qualified to introduce a business record “where.           .   .   the trial

court is satisfied that sufficient testimony has been adduced regarding the

manner in which certain records have been kept and that their identity has been

properly established in compliance with the act.   .   .   .“   Cantrill v. Am. Mail Line,

Ltd., 42 Wn.2d 590, 607-608, 257 P.2d 179 (1953) (emphasis added). In

Iverson, we applied this rule and considered police officers “qualified witnesses”

for the purposes of introducing jail booking records because police officers enter

data and pictures into the jail booking system in the regular course of their

business, they routinely rely on data entered by their fellow officers, and they

create or supervise creation of such records on a routine basis. Iverson, 126

Wn. App. at 338 (citing Cantrill, 42 Wn.2d at 608), 339, 341. Likewise, we

applied this rule in State v. Bellerouche and concluded that police reports could

be admitted as business records if filed, kept, and accessed in accordance with

routine recordkeeping procedures of a police department. 129 Wn. App. 912,

917, 120 P.3d 971 (2005) (citing Cantrill, 42 Wn.2d at 607-608). In both cases,

police officers kept the records in question.

       Here, Detective Seth testified that he routinely relies on a Department of

Licensing portal to check identification cards provided to him. In contrast with

Iverson, the State did not establish that Detective Seth or any of his fellow police


                                          7
No. 78270-3-118


officers had a role in the creation or supervision of Department of Licensing

identification records. In contrast with Bellerouche, the State did not establish

that the police department filed and kept Department of Licensing identification

records. Detective Seth testified to his familiarity with Department of Licensing

records, but not to the manner in which they are kept. Accordingly, his testimony

did not establish the ID card as a business record.

       In light of the foregoing, we conclude the trial court abused its discretion in

admitting the uncertified copy of the ID card.

       Reversed.




                                                      ~
WE CONCUR:




                                         8